Case: 20-60911          Document: 00516317518           Page: 1   Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 12, 2022
                                         No. 20-60911
                                                                       Lyle W. Cayce
                                                                            Clerk
   Fredy Leo Pena-Lopez,

                                                                             Petitioner,

                                              versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                           Petition for Review of an Order of the
                               Board of Immigration Appeals
                                   BIA No. A098 404 574


   Before Richman, Chief Judge, and Costa and Ho, Circuit Judges.
   Priscilla Richman, Chief Judge:
          Fredy Leo Pena-Lopez (Pena-Lopez) was ordered removed in
   absentia in 2004. He remained in the United States, and in 2019, he filed a
   motion to reopen under a special rule for battered spouses. 1 Because the BIA
   did not abuse its discretion in concluding that Pena-Lopez had failed to show
   extreme hardship or extraordinary circumstances, we deny his petition for
   review.



          1
              8 U.S.C. § 1229a(c)(7)(C)(iv)(III).
Case: 20-60911         Document: 00516317518           Page: 2   Date Filed: 05/12/2022




                                        No. 20-60911


                                             I
          Fredy Leo Pena-Lopez, a native and citizen of El Salvador, was
   personally served with a notice to appear charging him with removability
   because he entered the United States in September 2004 without being
   admitted or paroled. Pena-Lopez failed to appear for his immigration
   hearing, and he was ordered removed in absentia later that year.
          In 2012, Pena-Lopez married Ingrid Roxana Rivas, a United States
   citizen. Rivas then filed an I-130 Alien Relative Petition on Pena-Lopez’s
   behalf, and Pena-Lopez moved to reopen his immigration proceedings and to
   have the in-absentia removal order rescinded, alleging that he had never
   received notice of the removal hearing. The immigration judge (IJ) denied
   that motion to reopen. The BIA dismissed Pena-Lopez’s appeal. Pena-
   Lopez later filed a second motion to reopen based on the Supreme Court’s
   decision in Pereira v. Sessions,2 which was also denied. Pena-Lopez did not
   petition for review of any of these decisions by the BIA. They are not at issue.
          In 2019, Pena-Lopez filed the instant motion to reopen—his third—
   with the BIA pursuant to 8 U.S.C. § 1229a(c)(7)(C)(iv), which sets forth a
   special rule for motions to reopen filed by battered spouses, children, and
   parents. He alleged that Rivas used her ability to file I-130 petitions for him
   and his two sons as a means to oppress and control him. After Pena-Lopez’s
   sons arrived in this country, Rivas allegedly mistreated the boys and would
   insult Pena-Lopez in front of them. “[O]n occasion,” Rivas was also
   “physically violent” toward Pena-Lopez.              Rivas eventually issued an
   ultimatum, giving Pena-Lopez and his sons six months to move out or begin
   paying rent; she allowed them to take only their clothing from the home.
   These facts prompted Pena-Lopez to move to reopen his immigration


          2
              138 S. Ct. 2105 (2018).




                                             2
Case: 20-60911          Document: 00516317518               Page: 3       Date Filed: 05/12/2022




                                            No. 20-60911


   proceedings in order to pursue cancellation of removal under 8 U.S.C.
   § 1229b(b)(2)(A)(i)(I), a form of relief provided by the Violence Against
   Women Act (VAWA).3
          Generally, an alien is entitled to file one motion to reopen, which must
   be filed within ninety days of the entry of a final order of removal.4 However,
   when the motion to reopen is filed for the purpose of pursuing special-rule
   cancellation of removal under VAWA, the normal time and number
   limitations do not apply if certain requirements are met.5 The pertinent
   requirement for purposes of this petition is that the motion to reopen must
   be filed within one year of the entry of the final removal order.6 If that
   deadline is not met, the statute dedicates to the Attorney General discretion
   whether to “waive this [one-year] time limitation in the case of an alien who
   demonstrates extraordinary circumstances or extreme hardship to the alien’s
   child.”7
          Pena-Lopez conceded that his motion to reopen was untimely because
   it was filed after the one-year period had already passed. He argued, though,
   that the psychological abuse inflicted upon him by Rivas was an extraordinary
   circumstance that warranted a waiver of the one-year filing deadline. Pena-
   Lopez also argued that his sons would experience hardship if he were
   removed to El Salvador because they would not be able to support themselves
   in the United States without his “material and paternal support.”



          3
             Violent Crime Control and Law Enforcement Act of 1994, Pub. L. No. 103-322,
   108 Stat. 1796, 1902.
          4
              8 U.S.C. § 1229a(c)(7)(A), (C)(i).
          5
              Id. at § 1229a(c)(7)(A), (C)(iv).
          6
              Id. at § 1229a(c)(7)(C)(iv)(III).
          7
              Id.; see also Kucana v. Holder, 558 U.S. 233, 243 (2010).




                                                   3
Case: 20-60911     Document: 00516317518           Page: 4   Date Filed: 05/12/2022




                                    No. 20-60911


   Therefore, Pena-Lopez argued, his sons would be forced to return with him
   to El Salvador, where they were “destined to be subjected to extreme poverty
   and criminal violence.”
          The BIA denied the motion to reopen. The BIA determined that
   Pena-Lopez’s motion was number barred because it was his third and that
   the motion was untimely because it was filed beyond the one-year filing
   deadline.
          The BIA then considered its statutory ability to waive the one-year
   filing deadline for the motion to reopen. The BIA found that the abuse Pena-
   Lopez received from Rivas did “not qualify as an ‘extraordinary
   circumstance’ warranting a waiver” of the filing deadline, explaining that the
   abuse described by Pena-Lopez was “the type of abuse that would ordinarily
   be associated with an application for VAWA cancellation of removal.” With
   respect to extreme hardship, the BIA found that the hardship that Pena-
   Lopez argued his sons would suffer if he were removed to El Salvador did
   “not qualify as ‘extreme hardship,’ but rather the type of hardship that
   would ordinarily be expected when a close family member is removed from
   the United States to another country.” In a footnote, the BIA observed that
   the older of Pena-Lopez’s two sons in the United States was twenty years old
   and could assist Pena-Lopez in providing for their family.          The BIA
   determined that Pena-Lopez did not make the necessary demonstration of
   extreme hardship or extraordinary circumstances. It did not exercise its
   discretion to waive the one-year filing deadline for Pena-Lopez’s VAWA-
   based motion to reopen. The BIA also declined to exercise its discretion to




                                         4
Case: 20-60911          Document: 00516317518              Page: 5      Date Filed: 05/12/2022




                                           No. 20-60911


   sua sponte reopen Pena-Lopez’s immigration proceeding.                         Pena-Lopez
   timely petitioned for review of the BIA’s         order.8
           Pena-Lopez asserts that the BIA committed legal and factual error in
   concluding that his motion to reopen was time barred and number barred and
   that no exception to those bars applied here. Despite that assertion, Pena-
   Lopez does not actually dispute the BIA’s determinations that his instant
   motion to reopen is his third and that it was filed more than a year after the
   entry of his final order of removal. Moreover, those determinations are
   supported by the record. Pena-Lopez’s challenge is to the BIA’s decision not
   to waive the untimeliness of his motion to reopen. He contends that he
   affirmatively demonstrated both extraordinary circumstances and extreme
   hardship to his children, and he maintains that the BIA’s decision to the
   contrary was “utterly without foundation in the evidence.”
           The government argues that this court lacks jurisdiction to review the
   BIA’s decision because it was a discretionary denial of relief. 9 It points to two
   unpublished decisions of this court holding that the BIA’s decision whether
   to waive the one-year limitation under § 1229a(c)(7)(C)(iv)(III) is a
   discretionary decision that we have no jurisdiction to review under 8 U.S.C.
   § 1252(a)(2)(D).10



           8
             See 8 U.S.C. § 1252(b)(1) (providing that a petition for review must be filed within
   thirty days of the date of a final order of removal); see also Omozee v. Mukasey, 261 F. App’x
   655, 655-56 (5th Cir. 2008) (per curiam) (unpublished) (citing Giova v. Rosenberg, 379 U.S.
   18 (1964), and stating that the denial of a motion to reopen removal proceedings is
   construed as a final order of removal for purposes of this court’s jurisdiction); Torabi v.
   Gonzales, 165 F. App’x 326, 329 (5th Cir. 2006) (per curiam) (unpublished) (same).
           9
               See 8 U.S.C. § 1252(a)(2)(B).
           10
             See Pinho-De Oliveira v. Barr, 778 F. App’x 332, 333 (5th Cir. 2019) (per curiam)
   (unpublished) (citing Kucana, 558 U.S. at 237, 249); Ezeokoli v. Lynch, 630 F. App’x 334,
   335 (2016) (per curiam) (unpublished) (same).




                                                 5
Case: 20-60911           Document: 00516317518              Page: 6       Date Filed: 05/12/2022




                                            No. 20-60911


                                                  II
           We must first consider our jurisdiction. This court reviews questions
   of jurisdiction de novo.11 Pursuant to § 1252(a)(2)(B)(ii), no court has
   jurisdiction to review any decision that is statutorily committed to the
   Attorney General’s discretion.12 Section 1252(a)(2)(B) “precludes review
   only of discretionary decisions.”13                   The provision at issue here,
   § 1229a(c)(7)(C)(iv)(III), contains the only statutory reference to the
   Attorney General’s discretion with respect to motions to reopen, and a
   decision not to reopen may be barred from judicial review.14 This court
   nevertheless retains jurisdiction under § 1252(a)(2)(D) to review
   “constitutional claims or questions of law” raised in a petition for review. 15
   However, an alien cannot obtain judicial review of a discretionary decision
   simply by characterizing it as such.16 The question, then, is whether the
   BIA’s decision not to waive the one-year limitation presents a question of law
   for the purposes of § 1252(a)(2)(D).17
           This court has previously held in unpublished, nonprecedential
   opinions that the BIA’s decision whether to waive the one-year time
   limitation under § 1229a(c)(7)(C)(iv)(III) is a discretionary decision that it




           11
                Nehme v. INS, 252 F.3d 415, 420 (5th Cir. 2001).
           12
                8 U.S.C. § 1252(a)(2)(B)(ii).
           13
                Mireles-Valdez v. Ashcroft, 349 F.3d 213, 216 (5th Cir. 2003) (emphasis omitted).
           14
                Kucana, 558 U.S. at 243 n.10; see also 8 U.S.C. § 1252(a)(2)(B)(ii).
           15
             8 U.S.C. § 1252(a)(2)(D); see also Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062,
   1070-72 (2020).
           16
                Hadwani v. Gonzales, 445 F.3d 798, 801 (5th Cir. 2006) (per curiam).
           17
                Pena-Lopez does not raise a constitutional claim.




                                                   6
Case: 20-60911             Document: 00516317518            Page: 7       Date Filed: 05/12/2022




                                             No. 20-60911


   lacks jurisdiction to review.18 Pinho-De Oliveira and Ezeokoli are the only two
   cases issued by this court addressing § 1229a(c)(7)(C)(iv)(III).19 Pena-Lopez
   acknowledges the holdings of those cases, but he contends that the Supreme
   Court’s recent decision in Guerrero-Lasprilla v. Barr20 undermines them. We
   agree.
                                                  A
            In Guerrero-Lasprilla, the Supreme Court addressed the scope of the
   phrase “questions of law” that is used in the jurisdiction-restoring provision
   of § 1252(a)(2)(D).21           The Court concluded that “the statutory term
   ‘questions of law’ includes the application of a legal standard to established
   facts” and so “mixed questions” of fact and law are not jurisdictionally
   barred.22        To hold otherwise, the Court reasoned, “would effectively
   foreclose judicial review of the [BIA’s] determinations so long as it
   announced the correct legal standard.”23
            This court has not directly addressed the effect of Guerrero-Lasprilla
   on § 1229a(c)(7)(C)(iv) determinations. The Second Circuit has recently
   issued an unpublished, summary order, holding that there was no jurisdiction
   to review a § 1229a(c)(7)(C)(iv) determination.24 But it did not cite—much


            18
              Pinho-De Oliveira v. Barr, 778 F. App’x 332, 333 (5th Cir. 2019) (per curiam)
   (unpublished) (citing Kucana, 558 U.S. 237, 249); Ezeokoli v. Lynch, 630 F. App’x 334, 335
   (5th Cir. 2016) (per curiam) (unpublished) (same).
            19
                 See Pinho-De Oliveira, 778 F. App’x at 333; Ezeokoli, 630 F. App’x 335.
            20
                 140 S. Ct. 1062 (2020).
            21
                 Id. at 1067.
            22
                 Id. at 1072.
            23
                 Id. at 1070.
            24
             Antoine v. Garland, No. 20-716, 2022 WL 1022607, at *2 (2d Cir. 2022) (per
   curiam) (unpublished) (summary order).




                                                   7
Case: 20-60911            Document: 00516317518               Page: 8      Date Filed: 05/12/2022




                                               No. 20-60911


   less discuss—the effect of Guerrero-Lasprilla on its analysis.25 The Third
   Circuit has also addressed the jurisdictional question recently, concluding
   the opposite but also without discussion or even citation of Guerrero-
   Lasprilla.26
           More helpful is our court’s holding in Flores-Moreno v. Barr.27 Flores-
   Moreno filed an untimely motion to reopen his removal proceedings but
   argued that the untimeliness of his motion “should be equitably tolled
   because he exercised due diligence in the face of extraordinary
   circumstances.”28 This court noted that, prior to Guerrero-Lasprilla, it
   would have held that the question whether an alien exercised due diligence
   for purposes of equitable tolling was a factual question that it lacked
   jurisdiction to consider.29 In light of Guerrero-Lasprilla, though, this court
   held that, “[b]ecause there is no dispute as to the underlying facts, but rather
   only as to the application of a legal standard to those facts, the due diligence
   inquiry in this case is properly construed as a question of law over which we
   have jurisdiction pursuant to § 1252(a)(2)(D).”30
           Moreover, in Trejo v. Garland,31 a panel of this court held that the four
   statutory conditions required for an alien to be eligible for cancellation of
   removal under § 1229b(b)(1)—including the exceptional and extremely



           25
                Id.
           26
              Walters v. Att’y Gen. of the United States, No. 20-2543, 2021 WL 4316832, at *1-
   2 (3d Cir. 2021) (unpublished).
           27
                971 F.3d 541, 544 (5th Cir. 2020), cert. denied, 141 S. Ct. 1238 (2021).
           28
                Id. at 543.
           29
                Id. at 544.
           30
                Id.
           31
                3 F.4th 760 (5th Cir. 2021).




                                                    8
Case: 20-60911           Document: 00516317518               Page: 9      Date Filed: 05/12/2022




                                            No. 20-60911


   unusual hardship determination—are not discretionary determinations but
   “the application of a legal standard to . . . established facts,” as discussed in
   Guerrero-Lasprilla.32 Looking to the language of the statute, this court
   reasoned that “[o]nly after the adjudicator has determined that the alien may
   be legally considered for cancellation of removal does the adjudicator’s
   discretion enter the picture, when he or she is called upon to decide whether
   to actually grant cancellation to a qualifying alien.”33
           We see no material difference in the statutes at issue in Trejo and those
   at issue here.34 Each grants the Attorney General discretion to take an
   action—but qualifies that discretion with a legal standard involving extreme
   hardship. In the current context, it is only “in the case of an alien who
   demonstrates extraordinary circumstances or extreme hardship to the alien’s
   child” that the Attorney General may waive the limitation. 35
           This stands in stark contrast to the BIA’s ability to sua sponte reopen
   proceedings. The board has absolute discretion to “at any time reopen or




           32
                Id. at 773 (quoting Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1067 (2020)).
           33
               Id.; see also 8 U.S.C. § 1229b(b)(1) (“The Attorney General may cancel
   removal . . . if the alien . . . establishes that removal would result in exceptional and
   extremely unusual hardship”); Parada-Orellana v. Garland, 21 F.4th 887, 894 (5th Cir.
   2022) (citing Trejo with approval).
           34
                Compare 8 U.S.C. § 1229b(b)(1) (“The Attorney General may cancel
   removal . . . if the alien . . . establishes that removal would result in exceptional and
   extremely unusual hardship”), with 8 U.S.C. § 1229b(b)(2)(A)(v) (“The Attorney General
   may cancel removal . . . if the alien demonstrates that . . .the removal would result in
   extreme hardship to the alien, the alien’s child, or the alien’s parent.”), and 8 U.S.C.
   § 1229a(c)(7)(C)(iv)(III) (“[T]he Attorney General may . . . waive this time limitation in
   the case of an alien who demonstrates extraordinary circumstances or extreme hardship to
   the alien’s child.”).
           35
                8 U.S.C. § 1229a(c)(7)(C)(iv)(III).




                                                   9
Case: 20-60911           Document: 00516317518             Page: 10       Date Filed: 05/12/2022




                                            No. 20-60911


   reconsider a case.”36 “[T]here is ‘no legal standard against which to judge’”
   the board’s decision to sua sponte reopen a case.37 Here, however, there is a
   standard—“extraordinary circumstances or extreme hardship to the alien’s
   child.”38
           Section 1229a(c)(7)(C)(iv)(III)—just like § 1229b(b)(1)—asks the
   Attorney General to apply a legal standard to a set of facts. 39 If the facts are
   undisputed, then under Guerrero-Lasprilla, we have jurisdiction to review the
   application of that standard to a set of facts.40 What we do not have is
   jurisdiction to review the ultimate, discretionary decision of whether to grant
   relief assuming the alien does meet the legal standard required in the statute.
                                                  B
           The government contends that Guerrero-Lasprilla concerned only the
   application of 8 U.S.C. § 1252(a)(2)(D) to the jurisdictional bar found in
   § 1252(a)(2)(C) and should not be “carried over” to this context—the
   jurisdictional bar found in § 1252(a)(2)(B). But this court’s decision in Trejo
   explicitly rejected this argument as “a distinction without a difference.” 41
   Guerrero-Lasprilla construed the meaning of “question of law” as it applies




           36
                8 C.F.R. § 1003.2(a).
           37
              Mejia v. Whitaker, 913 F.3d 482, 490 (5th Cir. 2019) (quoting Enriquez-Alvarado
   v. Ashcroft, 371 F.3d 246, 250 (5th Cir. 2004)).
           38
                8 U.S.C. § 1229a(c)(7)(C)(iv)(III).
           39
                8 U.S.C. § 1229a(c)(7)(C)(iv)(III); Trejo v. Garland, 3 F.4th 760, 773 (2021).
           40
                Id.
           41
                Trejo, 3 F.4th at 772.




                                                  10
Case: 20-60911          Document: 00516317518              Page: 11        Date Filed: 05/12/2022




                                            No. 20-60911


   to both § 1252(a)(2)(C) and § 1252(a)(2)(B).42 “There is no principled
   reason why its holding does not apply with equal force [to both].”43
          The government further argues that this court’s opinion in Nastase v.
   Barr44 clarifies that Guerrero-Lasprilla “does not disturb” prior precedent
   suggesting that the BIA’s determination was discretionary. But Nastase
   concerned only the narrow question of whether we had jurisdiction to review
   the BIA’s denial of a § 1159(c) waiver for humanitarian purposes on the
   theory that “the BIA [had not] considered each of the facts Nastase
   alleged.”45 The court concluded that “[o]ur cases disclaiming jurisdiction
   over the BIA’s decision whether to grant a § 1159(c) waiver of
   inadmissibility . . . are based on the simple observation that the Attorney
   General’s power to grant a § 1159(c) waiver is purely discretionary.”46 The
   court therefore held that Guerrero-Lasprilla did not apply.47 Here however,
   Trejo makes clear that, at least in the context of § 1229b(b)(1), the question
   whether an alien has demonstrated exceptional and extremely unusual
   hardship is a prerequisite question of law that must be answered in the
   affirmative before the Attorney General’s discretion is relevant. 48 Given the
   nearly identical language in § 1229a(c)(7)(C)(iv)(III) and § 1229b(b)(2), the
   same is true here as well. Moreover, there are no precedential decisions




          42
               Id.
          43
               Id.
          44
               964 F.3d 313 (5th Cir. 2020), cert. denied, 141 S. Ct. 877 (2020).
          45
               Id. at 320.
          46
               Id.
          47
               Id.
          48
               Trejo, 3 F.4th at 773.




                                                  11
Case: 20-60911         Document: 00516317518              Page: 12       Date Filed: 05/12/2022




                                           No. 20-60911


   supporting the proposition that § 1229a(c)(7)(C)(iv) determinations are
   purely discretionary.
                                                 C
          In its decision, the BIA addressed only whether Pena-Lopez had
   demonstrated extreme hardship or extraordinary circumstances. It made no
   mention of a discretionary denial. Further, the government does not contest
   the underlying facts, only that they do not demonstrate extreme hardship or
   extraordinary circumstances. The issue on appeal, then, is whether the BIA
   erred in determining that Pena-Lopez did not establish extreme hardship or
   extraordinary circumstances. This appeal falls squarely within the holdings
   of Guerrero-Lasprilla and Trejo. Normally review would be barred under
   § 1252(a)(2)(B), but the jurisdiction-restoring provision of § 1252(a)(2)(D),
   as interpreted by those cases, restores our jurisdiction to review the BIA’s
   determination that Pena-Lopez did not demonstrate the necessary
   prerequisites to relief.
                                                III
          We turn now to the merits. The BIA determined that Pena-Lopez did
   not demonstrate extreme hardship or extraordinary circumstances when it
   denied his motion to reopen. We review a motion to reopen under a highly
   deferential abuse of discretion standard of review.49 “[We] must affirm the
   BIA’s decision as long as it is not capricious, without foundation in the
   evidence, or otherwise so irrational that it is arbitrary rather than the result
   of any perceptible rational approach.”50




          49
               Mejia v. Whitaker, 913 F.3d 482, 488 (5th Cir. 2019).
          50
               Id. (quoting Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009)).




                                                 12
Case: 20-60911          Document: 00516317518               Page: 13       Date Filed: 05/12/2022




                                            No. 20-60911


           We have been unable to find any decisions on point, nor have the
   parties provided any to us. Nevertheless, our decisions in the related context
   of § 1229b(b)(1) provide guidance. Relying on a decision of the BIA, we have
   held that a showing of exceptional and extremely unusual hardship requires
   more than a showing that relocation would be hard on the family.51 Congress
   required a showing of something more than mere hardship, something
   beyond the challenges a relocation normally entails.52                     Put simply, the
   ordinary travails of a relocation do not suffice.
           In the present context, Congress has required a showing of
   “extraordinary circumstances or extreme hardship to the alien’s child” in
   order to waive the one-year filing deadline.53 Obviously, this standard is
   worded slightly different than that found in § 1229b(b)(1); however, just as
   in that section, Congress has required a showing beyond ordinary
   circumstances or mere hardship.54 The BIA determined that Pena-Lopez did
   not establish that his circumstances were extraordinary nor that his children
   would suffer extreme hardship. Rather, it determined that they were the
   ordinary circumstances of a VAWA-based motion to reopen, and the usual
   hardships of a relocation. Further, the BIA pointed out that one of Pena-


           51
              Parada-Orellana v. Garland, 21 F.4th 887, 895 (5th Cir. 2021) (denying petition
   for review of a § 1229b(b)(1) denial when an alien failed to show that any hardships suffered
   would be “different from, or beyond, that which would normally be expected from the
   deportation of an alien”) (quoting In re Monreal-Aguinaga, 23 I. & N. Dec. 56, 65 (BIA
   2001)); see also Trejo v. Garland, 3 F.4th 760, 775 (5th Cir. 2021) (noting that “every court
   to have considered [the BIA’s interpretation] has concluded that [it] is . . . entitled to
   Chevron deference”); Avila-Baeza v. Barr, 827 F. App’x 414, 415-16 (5th Cir. 2020) (per
   curiam) (unpublished) (deferring to the BIA’s interpretation of the hardship requirement
   in § 1229b(b)(1)).
           52
                See 8 U.S.C. § 1229a(c)(7)(C)(iv)(III).
           53
                Id.
           54
                Cf. Parada-Orellana, 21 F.4th at 895; see also 8 U.S.C. § 1229a(c)(7)(C)(iv)(III).




                                                  13
Case: 20-60911          Document: 00516317518               Page: 14       Date Filed: 05/12/2022




                                            No. 20-60911


   Lopez’s children is twenty years old and more than likely able to supplement
   the material support his father could provide from outside the country.
           We need not—and do not—determine the precise contours of
   “extraordinary circumstances or extreme hardship to the alien’s child” with
   our opinion today. Nor, indeed, did the BIA in its decision. But whatever
   the precise contours of that standard, we can say confidently that the ordinary
   (terrible) circumstances of a VAWA-based motion to reopen and the usual
   hardships of a relocation do not suffice.55 Congress has given petitioners an
   opportunity to seek relief beyond the usual filing deadline, but it limits that
   opportunity to extraordinary or extreme cases. On these facts and under this
   highly deferential standard of review, we cannot say that the BIA’s decision
   was “capricious, without foundation in the evidence,” or “irrational.” 56 We
   do not disturb the determination of the BIA.57
                                                 IV
           Pena-Lopez also appeals the BIA’s decision not to sua sponte reopen
   his proceedings. But “[t]he Board may at any time reopen or reconsider a
   case.”58 This decision is firmly entrenched within the discretion of the




           55
                See Parada-Orellana, 21 F.4th at 895.
           56
              See Mejia v. Whitaker, 913 F.3d 482, 487 (5th Cir. 2019) (quoting Gomez-Palacios
   v. Holder, 560 F.3d 354, 358 (5th Cir. 2009)).
           57
              See Parada-Orellana 21 F.4th at 895; see also Zambrano Reyes v. Barr, 776 F. App’x
   187, 187 n.* (4th Cir. 2019) (per curiam) (unpublished) (“Even if we assume that Zambrano
   Reyes’ motion was timely filed under 8 U.S.C. § 1229a(c)(7)(C)(iv) (2012), the Board
   provided substantive reasoning for denying the motion. Because this reasoning was not
   ‘arbitrary, irrational, or contrary to law,’ we find no abuse of discretion.”) (internal citation
   omitted).
           58
                8 C.F.R. § 1003.2(a).




                                                  14
Case: 20-60911            Document: 00516317518           Page: 15    Date Filed: 05/12/2022




                                           No. 20-60911


   Attorney General and unaffected by Guerrero-Lasprilla “because there is ‘no
   legal standard against which to judge.’”59 We lack jurisdiction to review it.60
                                       *        *         *
           Because the BIA did not abuse its discretion in determining that Pena-
   Lopez has not established extreme hardship or extraordinary circumstances
   with regard to his motion to reopen, we DENY his petition for review on
   that ground. Further, we DISMISS his petition for review for lack of
   jurisdiction as to the BIA’s decision not to sua sponte reopen his proceedings.




           59
             See Mejia, 913 F.3d at 490 (quoting Enriquez-Alvarado v. Ashcroft, 371 F.3d 246,
   250 (5th Cir. 2004)).
           60
                See id.




                                                15